DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2015/0249120) in view of CN106129104A and Liu (2019/0067398).
Re claims 1 and 6, Cheng et al. disclose providing a base substrate (1), and forming a thin film transistor (TFT) layer (21/22) on the base substrate (1), and forming a planarization layer (32) directly on the TFT layer, and forming a plurality of pixel electrodes (41) on the planarization layer (32); wherein the TFT layer comprises a plurality of TFT elements, and the TFT element comprises an active layer; forming a pixel definition layer on the planarization layer and the plurality of pixel electrodes, and forming a plurality of pixel openings in the pixel definition layer correspondingly on the plurality of pixel electrodes (Fig. 2), and forming a plurality of light shielding grooves (60) above the active layers of the plurality of TFT elements; correspondingly forming a plurality of OLED light-emitting functional layers (41/43/42) in the plurality of pixel openings, and 
Cheng et al. does not disclose wherein the material of the active layer is a metal oxide semiconductor material and forming the OLEDs functional layers and black light shielding blocks by ink jet printing.
CN106129104A discloses wherein the active layer (208) is a metal oxide semiconductor material and wherein forming the OLEDs functional layers 0038]-[0059]).
It would have been within the scope of one of ordinary skill in the art to combine the teachings of Cheng et al. and CN106129104A to enable the active layer material and method of forming the grooves of Cheng et al. to be the same according to the teachings of CN106129104A because one of ordinary skill in the art would have been motivated to look to alternative suitable materials and methods for the disclosed active layer material and method of forming the grooves of Cheng et al. and art recognized suitability for an intended purpose has been recognized to be motivation to combine. See MPEP 2144.07.
It is not clear from CN106129104A, if the functional layers formed by ink jet printing in step 3 include the black shielding blocks by ink jet printing formed in step 3 of claim 1 as amended.
Liu discloses forming light shielding layer (21) by ink jet printing ([0028]).
It would have been within the scope of one of ordinary skill in the art to combine the teachings of Cheng et al., CN106129104A and Liu to enable the shielding material of the combination to be formed according to the method of Liu because one of ordinary skill 

The combination does not clearly disclose wherein light shielding grooves in the pixel definition layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the shielding grooves in the pixel definition layer, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Re claims 2 and 7, The examiner takes official notice that indium gallium zinc oxide, indium zinc tin oxide or indium gallium zinc tin oxide used for the active layer were well known in the art before the effective filing date of the instant application.  Therefore, it would have been obvious to use the known materials for its own intended purpose.
Re claims 3 and 8, Cheng et al. disclose wherein the TFT element is an etch stop layer TFT element, a back channel etch TFT element or a top gate TFT element (Fig. 2).
Re claims 4 and 9, The examiner takes official notice that black photoresist material as a black shielding block layer were well known in the art before the effective filing date of the instant application.  Therefore, it would have been obvious to use the known materials for its own intended purpose.
Re claim 5 and 10, Cheng et al. disclose wherein the formed plurality of OLED light-emitting functional layers comprises red OLED light emitting function layers, green .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE MANDALA/           Primary Examiner, Art Unit 2829    
April 12, 2021